            Case 1:21-cv-00708-EGS Document 1 Filed 03/17/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CITIZENS FOR RESPONSIBILITY AND
 ETHICS IN WASHINGTON,
 1101 K St., NW, Suite 201
 Washington, DC 20005,

                       Plaintiff,

                       v.
                                                            Civil Action No. ________
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT,
 500 12th St., SW
 Washington, DC 20536,

                       Defendant.


             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       1.      Plaintiff Citizens for Responsibility and Ethics in Washington (“CREW”) brings

this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, against Defendant

U.S. Immigration and Customs Enforcement (“ICE”) seeking records relating to claims of

immigrants being violently coerced into signing deportation documents at Adams County

Correctional Center (“ACCC”) in Mississippi and other ICE detention facilities.

       2.      CREW seeks declaratory relief that ICE is in violation of FOIA, and injunctive

relief requiring ICE to immediately process and release the requested records.

                                    Jurisdiction and Venue

       3.      This Court has subject-matter jurisdiction and personal jurisdiction under 5

U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The Court also has jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202.

       4.      Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).
             Case 1:21-cv-00708-EGS Document 1 Filed 03/17/21 Page 2 of 5




                                                Parties

        5.      Plaintiff CREW is a non-profit, non-partisan organization organized under section

501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens

to be informed about the activities of government officials and agencies, and to ensuring the

integrity of government officials and agencies. CREW seeks to empower citizens to have an

influential voice in government decisions and in the government decision-making process

through the dissemination of information about public officials and their actions. To advance its

mission, CREW uses a combination of research, litigation, and advocacy. As part of those

efforts, CREW uses government records it obtains under FOIA.

        6.      Defendant ICE is an agency within the meaning of 5 U.S.C. § 552(f)(1). ICE has

possession, custody, and control of the requested records.

                                         Factual Background

        7.      In an October 7, 2020 complaint filed with ICE and the Department of Homeland

Security (“DHS”), the Southern Poverty Law Center (“SPLC”) and Freedom for Immigrants

(“FFI”) described alarming “reports that officials at [ACCC] used coercive tactics such as

pressure and threats to obtain Cameroonian individuals’ signatures on immigration documents.” 1

        8.      The complaint details “[r]eports received from . . . 8 men” of “coercive tactics

such as threats of violence and direct physical abuse to obtain submission, forced taking of

fingerprints while individuals are in restraint, and the use of pepper spray against those who

decline to sign these immigration documents, leading to hospitalization in at least one incident.” 2




1
  Letter from SPLC and FFI to ICE and DHS, Oct. 7, 2020,
https://static1.squarespace.com/static/5a33042eb078691c386e7bce/t/5f7f17f39e044f47175204fb/1602164723244/R
e+CRCL+Complaint+ICE%27s+Use+of+Torture+to+Coerce+Immigrants+to+Sign+Immigration+Documents+at+A
dams+County+Correctional+Facility.pdf.
2
  Id.


                                                    2
            Case 1:21-cv-00708-EGS Document 1 Filed 03/17/21 Page 3 of 5




       9.      To help answer questions about these issues, CREW submitted a FOIA request to

ICE on October 23, 2020, seeking the following:

               1.     All records from January 1, 2017 to the date this request is processed
                      reflecting any complaints, grievances, requests for investigation, referrals,
                      or tips alleging that any immigrant detained at Adams County Correctional
                      Center (“ACCC”) was subjected to violence, including threats and being
                      choked, beaten, and pepper-sprayed, or being forced to sign their own
                      deportation orders. This request includes without limitation any such
                      complaint submission made through, or documented in, the following
                      entities or channels:
                               a.     Office of Professional Responsibility
                               b.     Office of Detention Oversight
                               c.     Enforcement and Removal Operations (“ERO”), Fort
                                      Worth Alliance airport, Mississippi ICE Field Office, and
                                      Mississippi Field Office Director
                               d.     ERO Detention Reporting and Information Line
                               e.     Joint Intake Center
                               f.     Significant Incident Reports
                               g.     Significant Event Notification System
                               h.     Detention Monitoring Reports

               2.     All communications between ICE and any ACCC representative relating
                      to claims of violent behavior or immigrants being forced to sign their own
                      deportation orders.

               3.     All communications between ICE and the DHS Office of the Inspector
                      General relating to any complaints about the use of force against
                      Cameroonian individuals in ICE custody.

       10.     CREW’s request sought a fee waiver.

       11.     By email dated December 4, 2020, ICE acknowledged receipt of CREW’s

request, assigned it tracking number 2021-ICFO-13543, and invoked a 10-day extension of its

response deadline due to “unusual circumstances.”

       12.     By email dated December 9, 2020, ICE requested that CREW complete a Privacy

Act waiver “[b]ecause you have asked for copies of records about yourself.”

       13.     The same day, CREW responded that “ICE has misconstrued CREW’s request as

seeking ‘records about yourself.’” CREW clarified that it does “not seek such records,” but



                                                3
             Case 1:21-cv-00708-EGS Document 1 Filed 03/17/21 Page 4 of 5




rather seeks “records reflecting any complaints, grievances, requests for investigation, or tips

submitted by third parties.”

       14.      CREW added that “ICE should deem the request perfected as submitted, and

accept it for processing. If ICE is not willing to do so, please advise [CREW] as soon as

possible.”

       15.      ICE has not responded to CREW’s December 9, 2020 email.

       16.      To date, CREW has received no other communications from ICE regarding its

October 23, 2020 FOIA request.

                                    CREW’s Claim for Relief

      ICE’s Wrongful Withholding of Records Responsive to CREW’s FOIA Request

       17.      CREW repeats and re-alleges the preceding paragraphs.

       18.      In its October 23, 2020 FOIA request, CREW properly asked for records within

the possession, custody, and control of ICE.

       19.      ICE has failed to conduct an adequate search in response to CREW’s FOIA

request.

       20.      ICE is wrongfully withholding records responsive to CREW’s FOIA request.

       21.      By failing to timely release all requested records in full to CREW, ICE is in

violation of FOIA.

       22.      CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the requested records.




                                                 4
            Case 1:21-cv-00708-EGS Document 1 Filed 03/17/21 Page 5 of 5




                                        Requested Relief

       WHEREFORE, CREW respectfully requests that this Court:

       1.      Order ICE to immediately and fully process CREW’s FOIA request and disclose

all non-exempt records to CREW;

       2.      Issue a declaration that CREW is entitled to immediate processing and disclosure

of the requested records;

       3.      Provide for expeditious proceedings in this action;

       4.      Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

       5.      Award CREW its costs and reasonable attorneys’ fees in this action; and

       6.      Grant such other relief as the Court may deem just and proper.


       Date: March 17, 2021                         Respectfully Submitted,

                                                    /s/ Nikhel Sus
                                                    Nikhel S. Sus
                                                    (D.C. Bar No. 1017937)
                                                    CITIZENS FOR RESPONSIBILITY AND
                                                    ETHICS IN WASHINGTON
                                                    1101 K St. NW, Suite 201
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 408-5565
                                                    Fax: (202) 588-5020
                                                    nsus@citizensforethics.org




                                                5
